          Case 19-17398-btb           Doc 49       Entered 08/13/20 16:58:49            Page 1 of 3




                                  UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEVADA


In re:                                                           Case No. 19-17398-BTB
         PERLA MARIA MEREZKO

                      Debtor(s)



              CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

         Kathleen A. Leavitt, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/18/2019.

         2) The plan was confirmed on 01/16/2020.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

        4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/01/2020.

         5) The case was converted on 08/07/2020.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,700.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
           Case 19-17398-btb           Doc 49         Entered 08/13/20 16:58:49                        Page 2 of 3




Receipts:

           Total paid by or on behalf of the debtor                       $6,244.13
           Less amount refunded to debtor                                     $0.00

NET RECEIPTS:                                                                                                        $6,244.13



Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                             $4,000.00
     Court Costs                                                                           $0.00
     Trustee Expenses & Compensation                                                     $624.41
     Other                                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                                    $4,624.41

Attorney fees paid and disclosed by debtor:                            $500.00



Scheduled Creditors:
Creditor                                                Claim         Claim               Claim          Principal        Int.
Name                                    Class         Scheduled      Asserted            Allowed           Paid           Paid
AMERICAN EXPRESS NATIONAL BAN       Unsecured             2,163.00              0.00        2,163.61             0.00         0.00
BANK OF AMERICA NA                  Unsecured             3,646.00              0.00        3,646.68             0.00         0.00
BMW BANK                            Secured              15,910.00              0.00       15,380.22         1,059.64       560.08
BUREAUS INVESTMENT GROUP POR        Unsecured             1,261.00              0.00        1,261.65             0.00         0.00
CAVALRY SPV I LLC AS ASSIGNEE OF    Unsecured             4,565.00              0.00        5,853.20             0.00         0.00
CAVALRY SPV I LLC AS ASSIGNEE OF    Unsecured                  NA               0.00            0.00             0.00         0.00
DEPARTMENT STORES NATIONAL BA       Unsecured             2,772.00              0.00        2,772.95             0.00         0.00
JPMORGAN CHASE BANK NA S/B/M/T      Unsecured             2,324.00              0.00        5,404.61             0.00         0.00
JPMORGAN CHASE BANK NA S/B/M/T      Unsecured             1,001.00              0.00        1,001.51             0.00         0.00
KATHLEEN A. LEAVITT                 Unsecured                  NA                NA              NA              0.00         0.00
LVNV FUNDING LLC                    Unsecured                  NA               0.00            0.00             0.00         0.00
MIDLAND CREDIT MANAGEMENT IN        Unsecured                  NA               0.00          633.86             0.00         0.00
MIDLAND CREDIT MANAGEMENT IN        Unsecured                  NA               0.00        3,048.78             0.00         0.00
MIDLAND CREDIT MANAGEMENT IN        Unsecured                  NA               0.00          962.01             0.00         0.00
MIDLAND CREDIT MANAGEMENT IN        Unsecured                  NA               0.00        3,289.03             0.00         0.00
PORTFOLIO RECOVERY ASSOCIATES       Unsecured             4,424.00              0.00        6,685.72             0.00         0.00
PORTFOLIO RECOVERY ASSOCIATES       Unsecured             1,152.00              0.00        1,114.14             0.00         0.00
STEVEN A ALPERT                     Unsecured                  NA                NA              NA              0.00         0.00
United States Bankruptcy Court      Unsecured                  NA                NA              NA              0.00         0.00
WELLS FARGO BANK NA                 Unsecured               917.00              0.00        2,917.90             0.00         0.00
WELLS FARGO BANK NA                 Unsecured             1,217.00              0.00        1,217.05             0.00         0.00
WELLS FARGO BANK NA                 Unsecured             4,454.00              0.00        6,841.22             0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
          Case 19-17398-btb             Doc 49       Entered 08/13/20 16:58:49               Page 3 of 3




 Summary of Disbursements to Creditors:
                                                                      Claim             Principal             Interest
                                                                    Allowed                 Paid                 Paid
 Secured Payments:
        Mortgage Ongoing                                              $0.00                $0.00                $0.00
        Mortgage Arrearage                                            $0.00                $0.00                $0.00
        Debt Secured by Vehicle                                  $15,380.22            $1,059.64              $560.08
        All Other Secured                                             $0.00                $0.00                $0.00
 TOTAL SECURED:                                                  $15,380.22            $1,059.64              $560.08

 Priority Unsecured Payments:
         Domestic Support Arrearage                                    $0.00                $0.00               $0.00
         Domestic Support Ongoing                                      $0.00                $0.00               $0.00
         All Other Priority                                            $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                                       $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                     $48,813.92                 $0.00               $0.00



 Disbursements:

          Expenses of Administration                                     $4,624.41
          Disbursements to Creditors                                     $1,619.72

 TOTAL DISBURSEMENTS :                                                                                   $6,244.13



        12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests that the trustee be discharged and granted such relief as may be just and proper .

Dated: 08/13/2020                                  By: /s/ Kathleen A. Leavitt
                                                                                  Trustee


STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
